Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman; Daniel J. et al. (US 7030335 B2, US 6894245 B21) as demonstrated by Masuda; Takeshi et al. (US 20130023062 A1) in view of Hayashi; Daisuke et al.(US 9082593 B2). Hoffman teaches an electrode plate (125/126; Figure 1; column 26; lines 16-30) for a plasma processing apparatus, which includes an air hole (172; Figure 1) through which a gas for plasma generation passes, the electrode plate (125/126; Figure 1; column 26; lines 16-30) comprising: a base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65) having a plurality of air holes (172; Figure 1); and a coating layer (SiC; column 26; lines 22-30; column 3; lines 60-65) provided on at least one front surface of the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65), wherein the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65) is formed of a material having a plasma resistance higher than the plasma resistance of a material forming the coating layer (SiC; column 26; lines 22-30; column 3; lines 60-65), as claimed by claim 1. See dependent claim 2 for demonstration of relative “resistance”. Applicant’s “air holes” is treated by the Examiner as not being structurally limited to any gas or gas mixture.

wherein the material forming the coating layer (SiC; column 26; lines 22-30; column 3; lines 60-65) is dense silicon carbide – claim 1. Masuda demonstrates the chemical formula for anodized aluminum at [0049] as being the claimed Al2O3.
Applicant’s dense silicon carbide is at least required to be CVD silicon carbide as taught by Applicant ([0036]). Hoffman does not specifically state that Hoffman’s silicon carbide (column 26; lines 22-30; column 3; lines 60-65) is deposited by CVD, however, Hoffman’s processing is capable of plasma assisted CVD as taught by Hoffman (column 11; lines 63-67).
Hoffman does not teach:
wherein the material forming the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65) is a mixture of SiC (SiC; column 26; lines 22-30; column 3; lines 60-65) and one or more selected from the group consisting of Y2O3, Al2O3 (“alumina”; column 26; lines 22-30; column 3; lines 60-65), and AlN – claim 1
The electrode plate (125; Figure 1; column 26; lines 16-30) for a plasma processing apparatus according to Claim 1, wherein the material forming the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65) is a mixture of SiC (SiC; column 26; lines 22-30; column 3; lines 60-65) and Y2O3, as claimed by claim 9
Hayashi teaches a plasma electrode facing component (51; Figure 2) made of “at least any one of quartz, alumina, an yttrium sintered-body, aluminum nitride, silicon nitride, silicon carbide, silicon, and calcium fluoride.” (column 5; lines 20-28; claim 9, 12).
If it is not evident that Hoffman’s silicon carbide is CVD deposited then, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Hoffman to CVD 
Motivation for Hoffman to CVD deposit Hoffman’s silicon carbide layer is for wide applicability as taught by Hoffman (column 11; lines 63-67).
Motivation for Hoffman to use Hayashi’s preferred materials for plasma facing materials is for durability in the plasma environment providing “protection” as taught by Hayashi (column 7; lines 62-67).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman; Daniel J. et al. (US 7030335 B2, US 6894245 B22) as demonstrated by Masuda; Takeshi et al. (US 20130023062 A1) in view of He; Xiaoming et al. (US 20140116338 A1), Takeuchi, Jun et al. (US 20040058070 A1), and Hayashi; Daisuke et al.(US 9082593 B2). Hoffman is discussed above. Hoffman further teaches a method for regenerating an electrode plate (125/126; Figure 1; column 26; lines 16-30) for a plasma processing apparatus, in which the electrode plate (125/126; Figure 1; column 26; lines 16-30) for a plasma processing apparatus includes an air hole (172; Figure 1) through which a gas for plasma generation passes, in which the electrode plate (125/126; Figure 1; column 26; lines 16-30) for a plasma processing apparatus includes a base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65) having a plurality of air holes (172; Figure 1) and a coating layer (SiC; column 26; lines 22-30; column 3; lines 60-65) provided on at least one front surface of the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65), and in which the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65) is formed of a material having a plasma resistance higher (see above claim a material forming the coating layer – claim 3. Applicant’s “air holes” is treated by the Examiner as not being structurally limited to any gas or gas mixture.
Hoffman further teaches:
wherein the material forming the coating layer (SiC; column 26; lines 22-30; column 3; lines 60-65) is dense silicon carbide – claim 3. Masuda demonstrates the chemical formula for anodized aluminum at [0049] as being the claimed Al2O3.
Applicant’s dense silicon carbide is at least required to be CVD silicon carbide as taught by Applicant ([0036]). Hoffman does not specifically state that Hoffman’s silicon carbide (column 26; lines 22-30; column 3; lines 60-65) is deposited by CVD, however, Hoffman’s processing is capable of plasma assisted CVD as taught by Hoffman (column 11; lines 63-67).

Hoffman does not teach the method comprising: a step of recoating a dense silicon carbide layer on a front surface of the electrode plate (125/126; Figure 1; column 26; lines 16-30) for the plasma processing apparatus by chemical vapor deposition after consuming a front surface of the coating layer (SiC; column 26; lines 22-30; column 3; lines 60-65) by plasma; and a step of removing the dense silicon carbide layer coated on a surface of the air hole (172; Figure 1) of the electrode plate (125/126; Figure 1; column 26; lines 16-30) for a plasma processing apparatus.
Hoffman further does not teach wherein the material forming the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65) is a mixture of SiC and one or more selected from the group consisting of Y2O3, Al2O3, and AlN – claim 3.
He teaches a similar RF coupled showerhead (125/126; Figure 1) with air holes (gas passages not numbered) that is SiC coated ([0031]) for protection against the plasma environment. He also 
Takeuchi also teaches a surface coated showerhead (Figure 3) including plug means (20; Figure 4) for removing a layer coated on a surface of Takeuchi’s air hole (66; Figure 3) of the electrode plate (60; Figure 3).
Hayashi is discussed above.
If it is not evident that Hoffman’s silicon carbide is CVD deposited then, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Hoffman to CVD deposit Hoffman’s silicon carbide layer, further, for Hoffman to use Hayashi’s preferred materials for plasma facing materials.
Motivation for Hoffman to CVD deposit Hoffman’s silicon carbide layer is for wide applicability as taught by Hoffman (column 11; lines 63-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Hoffman to recoat Hoffman’s SiC layer while maintaining Hoffman’s air holes free of deposits as taught by He and Takeuchi.
Motivation for Hoffman to recoat Hoffman’s SiC layer while maintaining Hoffman’s air holes free of deposits as taught by Takeuchi is for maintaining wafer etch rate uniformity as taught by He ([0013]).
Motivation for Hoffman to use Hayashi’s preferred materials for plasma facing materials is for durability in the plasma environment providing “protection” as taught by Hayashi (column 7; lines 62-67).
Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoffman; Daniel J. et al. (US 7030335 B2, US 3) as demonstrated by Masuda; Takeshi et al. (US 20130023062 A1) in view of Hayashi; Daisuke et al.(US 9082593 B2). Hoffman and Hayashi are discussed above. Hoffman further teaches the thickness of seal (130; Figure 1) as being “on the order of” 1 inch (25.4mm; column 7; lines 10-16). Hoffman does not teach:
The electrode plate (125/126; Figure 1; column 26; lines 16-30) for a plasma processing apparatus according to Claim 1, wherein a thickness of the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65) is within a range of 1 mm or more to 20 mm or less, as claimed by claim 4
The electrode plate (125; Figure 1; column 26; lines 16-30) for a plasma processing apparatus according to Claim 1, wherein a thickness of the coating layer (SiC; column 26; lines 22-30; column 3; lines 60-65) is within a range of 0.3 mm or more to 5.0 mm or less, as claimed by claim 6
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Hoffman to optimize Hoffman’s base and coating thicknesses.
Motivation for Hoffman to optimize Hoffman’s base and coating thicknesses is for optimized plasma density as taught by Hoffman (column 7; lines 40-55).
Allowable Subject Matter
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Hoffman; Daniel J. et al. (US 7030335 B2, US 6894245 B24) is discussed above as being the closest cited prior art, however, Hoffman does not teach or suggest, alone or in combination:
The electrode plate (125; Figure 1; column 26; lines 16-30) for a plasma processing apparatus according to Claim 1, wherein the dense silicon carbide (column 26; lines 22-30; column 3; lines 60-65) is silicon carbide (column 26; lines 22-30; column 3; lines 60-65) having a density of 3.10 g/cm3 or more, as claimed by claim 7
The electrode plate (125; Figure 1; column 26; lines 16-30) for a plasma processing apparatus according to Claim 1, wherein in the base (125-bottom surface is anodized; column 26; lines 22-30; column 3; lines 60-65), an amount of Y203 is within a range of 3% by mass or more to 5% by mass or less, an amount of A1203 is within a range of 3% by mass or more to 5% by mass or less, and an amount of AlN is within a range of 3% by mass or more to 5% by mass or less, as claimed by claim 8
The electrode plate (125; Figure 1; column 26; lines 16-30) for a plasma processing apparatus according to Claim 1, wherein an aspect ratio of the air hole of the base (125-bottom surface is anodized; column 26; lines 22-30), calculated by a thickness of the base/a diameter of the air hole, is equal to or higher than 3 and equal to or lower than 50, as claimed by claim 5
Response to Arguments
Applicant’s arguments, see pages 5-11, filed February 9, 2021, with respect to the rejections of claims 1 and 3 under Hoffman; Daniel J. et al. (US 7030335 B2, US 6894245 B25) as demonstrated by Masuda; Takeshi et al. (US 20130023062 A1) have been fully considered and 6) as demonstrated by Masuda; Takeshi et al. (US 20130023062 A1) in view of Hayashi; Daisuke et al.(US 9082593 B2).
Applicant states:
“
As such, Applicants assert that nothing in the Hoffman References teaches or suggests the use of a mixture of SiC and one or more selected from the group consisting of Y203, A1203, and AlN for forming the base. Thus, nothing in the Hoffman References teaches or suggests each and every limitation of the claimed invention and, thus, the Hoffman References cannot anticipate the claimed invention. Reconsideration and withdrawal of the rejections under 35 U.S.C. 102 is requested.
“
In response, the Examiner’s grounds of rejection under 102 are removed as requested. However, the Examiner’s new grounds of rejection in view of Hayashi; Daisuke et al.(US 9082593 B2) is proposed above in response to Applicant’s amendment.
Applicant states:
“
However, as shown in paragraph [0049] of Masuda, Al203 is used for films of the heat radiation materials, Masuda dose not disclose that Al203 is used for forming a base.
“

Applicant states:
“
Therefore, Applicants assert that, even if the disclosures of the Hoffman References and Masuda are combined, one of ordinary skill in the art would have had no reason to arrive at the claimed invention. Furthermore, Applicants assert that, even if combined, there would have been no reasonable expectation of success in achieving the effects of the claimed invention, without undue experimentation or impermissible hindsight reconstruction.
“
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Specifically, motivation for Hoffman to CVD deposit Hoffman’s silicon carbide layer is for wide applicability as taught by Hoffman (column 11; lines 63-67).

“
That is, as He and Takeuchi are only cited with regard to the coating layers, Applicants assert that, even if combined with the Hoffman References and Masuda, there would have been no reason to arrive at the claimed base materials as nothing in any of the cited references teach or suggest these features. Reconsideration and withdrawal of the rejection is requested.
“
In response, the Examiner directs Applicants to the new grounds of rejection, as necessitated by Applicant’s amendment, under newly cited art to Hayashi; Daisuke et al.(US 9082593 B2).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716                                                                                              





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citations
        2 Citations
        3 Citations
        4 Citations
        5 Citations
        6 Citations